Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-16 are allowed over the closest prior art of record. Shiode (JP 2018-190844) and Sreenivasan et al. (US 2005/0051698).
Regarding Claims 1, 10, and 16, Shiode (JP’844) teaches a flexible mold 100 (including diaphragm 110) which is used in an imprinting apparatus capable of molding an imprinting material by imprinting the imprinting material on a substrate with an imprinting surface of the mold and capable of being released by applying a force in a releasing direction to a peeling region near an outer periphery of the mold (Figs. 1-3; [0010, 0015]).  
Sreenivasan et al. (US’698) teach a flexible mold (Abstract) which is used in an imprinting apparatus capable of molding an imprinting material by imprinting the imprinting material on a substrate with an imprinting surface of the mold and capable of being released by applying a force in a releasing direction to a peeling region near an outer periphery of the mold, wherein a flexibility of the peeling region of the mold is higher than that of other portions near the outer periphery of the mold (Figs. 1, 7, 8; [0034-0035]).
Neither JP’844 nor US’698 teach or suggest a flexibility of a peeling region near an outer periphery of the mold, wherein a flexibility of the peeling region of the mold is higher than that of other portions near the outer periphery of the mold. No other prior art which suggests the claimed combination of features has been identified as of the time of this Allowance. Therefore Claims 1, 10, and 16 are allowed. Claims 2-9 and 11-15 are allowed as depending from allowed claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712